Citation Nr: 1228496	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO. 03-28 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation in excess of 10 percent for residuals of cellulitis of the right upper extremity with scarring, claimed as a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records not currently associated with the Veteran's paper claims file. However, the RO specifically indicated that his treatment records, including those from October 2006 to June 2012, we reviewed prior to the issuance of the June 2012 Supplemental Statement of the Case (SSOC). Therefore, the Board's review of this evidence is not prejudicial to the Veteran. 

This case was previously before the Board in May 2004 and April 2007 and was remanded for further development. In August 2008, the Board denied the claim. The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in a May 2011 Memorandum decision, the Court vacated the Board's decision and remanded the case for compliance. In November 2011, the Board remanded the case again for further development and the case has now been returned for adjudication. 


FINDINGS OF FACT

1. The findings of the December 2001, November 2002, October 2006, April 2008, and December 2011 VA examiners are competent medical evidence. 

2. At worst, the Veteran's right shoulder disability manifests as limitation of motion to 135 degrees of flexion and 140 degrees of abduction, both with pain on motion and decreased strength.

3. The Veteran's right upper extremity radiculopathy most closely approximates mild incomplete paralysis of the upper radicular nerve group. 


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 for residuals of cellulitis of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5200 - 5203 (2011).

2. The criteria for a separate disability evaluation for radiculopathy of the right upper extremity have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8510 (2011).

3. The criteria for a separate disability evaluation for a right shoulder scar have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801-7805 (2008 and 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in October 2002. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. An April 2007 follow up letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claim was then readjudicated in the May 2008 and June 2012 SSOCs. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in December 2001, November 2002, October 2006, April 2008, and December 2011. 

This case was remanded in May 2004, April 2007, and November 2011 so that the Veteran could undergo examinations to assess the severity of his right shoulder disability and all of its symptoms. As noted above, he has undergone several examinations, most recently in December 2011. The November 2011 remand also instructed the RO to obtain records from the Veteran's former employer. In January 2012, the Veteran's former employer informed VA that he had been released in January 2009 and provided no records. The remand also instructed the RO to attempt to obtain the Veteran's private treatment records from Emporium Health Center. In November 2011 the RO sent him a release form for these records and he did not reply. A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one- way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

Given the Veteran's failure to cooperate, there was substantial compliance with  remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Increased Evaluation Claim 

The Veteran contends that his right shoulder disability is more severe than reflected by its currently assigned 10 percent evaluation. Because his limitation of motion is not compensable, even when considering functional loss and his disability does not meet the criteria in other potentially applicable Diagnostic Codes, his claim will be denied. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran submitted his claim for an increased evaluation for right shoulder disability in September 2002. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Residuals of Cellulitis

The Veteran's residuals of cellulitis is not specifically listed in the rating schedule. When an unlisted condition is encountered, it may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27. 

The most closely analogous Diagnostic Code is Diagnostic Code 5203, impairment of the clavicle or scapula. 38 C.F.R. § 4.71a. Under Diagnostic Code 5203, a 10 percent evaluation is warranted for the major arm when there is malunion of the clavicle or scapula or when there is nonunion of the clavicle or scapula without loose movement. A 20 percent evaluation is warranted for the major arm when there is nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. Id. The rater may also rate the disability based upon impairment of function of the contiguous joint. Id. 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Normal shoulder flexion is 180 degrees. Normal abduction is 180 degrees. Normal internal and external rotation is 90 degrees. 38 C.F.R. § 4.71a, Plate I. 

At his December 2001 VA skin examination the Veteran complained of right arm stiffness, aching with weather changes, and some weakness during vocational activities. Upon examination, there was no evidence of muscle atrophy, loss of motion, loss of power, or axillary cellulitis. An x-ray revealed mild degenerative changes of the glenohumeral joint. The examiner's impression was history of right axillary cellulitis. 

At his December 2001 VA joints examination the Veteran complained of some discomfort in the axilla with occasional weakness. He had some difficulty abducting his right arm beyond 45 degrees, but the examiner noted that the Veteran could put his hand behind his neck with only minimal difficulty. He had very good hand grip and a slight indentation of the pectoralis muscle when both hands were lifted. 

At his November 2002 VA skin examination he complained of numbness in his right hand, weakness, aching, and stiffness in the right arm. Upon examination, he had satisfactory hand grip, no limitation of motion, decreased muscle power, joint swelling, or muscle atrophy. The examiner noted a history of right shoulder swelling though none was present on examination. 

At his November 2002 joints examination he complained of increased pain with right arm lifting as well as difficulty lifting heavy objects and driving for prolonged periods of time. Upon examination, there was no swelling. His hand grip and power were normal. He had some difficulty abducting his right shoulder above 90 degrees, and was able to touch his hand to the back of his neck with some slight difficulty. He reported some discomfort in the right axillary area with forearm pronation to 75 degrees and supination to 80 degrees. 

At his October 2006 VA joints examination he reported right shoulder pain, numbness, and tingling in the right arm on internal rotation. He reported daily flare ups including increased pain upon moving his right shoulder. There was no history of dislocation or subluxation. He did not have inflammatory arthritis. Upon examination, there was objective evidence of pain on motion. He did not have edema, redness, swelling, effusion, or decreased range of motion secondary to pain. He had no additional limitation of motion after repetitions. He denied effects of his shoulder disability on his activities of daily living. His extension was 30 degrees, flexion was 135 degrees, abduction was 140 degrees, internal rotation was 20 degrees, and external rotation was 70 degrees. 

After abduction with the use of a five pound dumbbell, his extension was 30 degrees, flexion was 150 degrees, abduction to 145 degrees, internal rotation was 25 degrees, and external rotation was 85 degrees. Pain on motion was noted during flexion, extension, and internal rotation. There was no decreased range of motion after repetition. X-ray findings were within normal limits. The examiner diagnosed a sprain. Although there was decreased range of motion, there was no bony pathology of the shoulder. The examiner found that the symptoms of the sprain was caused by his residuals of cellulitis. 

At his April 2008 VA joints examination the Veteran complained of pain, weakness, stiffness, swelling, easy fatigability, lack of endurance, and heat. He denied redness, giving way, locking, and instability. He reported flare ups during overhead work and numbness in his fingers. He stated that shoveling graphite at work aggravated his symptoms. There were no findings of inflammatory arthritis, dislocation, recurrent subluxation, or a need for prosthetics. 

His ranges of motion were measured a few days after his April 2008 examination. His extension was 38 degrees, flexion was 142 degrees with pain, abduction was 140 degrees with pain, internal rotation was 12 degrees with pain, and external rotation was 90 degrees. When using a five pound dumbbell, his extension was 38 degrees, flexion was 155 degrees with pain, his abduction was 150 degrees with pain, internal rotation was 27 degrees with pain, and external rotation was 90 degrees. 

Later in April 2008, he underwent a VA orthopedic examination. He complained of right shoulder pain. The orthopedist found slightly reduced range of motion, no gross instability of the shoulder joint, full muscle strength, and no atrophy. Abduction of the shoulder against resistance occasionally produced a click with no functional consequences but reproducibly associated with a deep crepitus likely caused by inflammatory changes of the supraspinatus. The examiner diagnosed chronic capsulitis of the right glenohumeral joint and supraspinatus tendonitis. 

Also in April 2008, another VA examiner noted that an MRI showed thickening of the joint capsule consistent with adhesive capsulitis or previous injury to the inferior glenohumeral ligament. The physician opined that the Veteran's pain, limitation of motion, physical findings, and MRI findings were consistent with injury to the joint capsule, and that it was at least as likely as not due to the infection in service. 

In December 2011, the Veteran underwent another VA examination. The examiner reviewed the claims file and found that he was status post cellulitis and that he had degenerative joint disease (DJD) and tendinitis of the right shoulder. The Veteran complained of pain in his shoulder when he was active. He complained of swelling in his shoulder and a "hole" in it that prevented him from fishing. The examiner could not find record of current treatment for this disability. The Veteran reported seeing a private doctor for his shoulder four years prior, but that the doctor refused to treat it and told him to go to a VA facility. When questioned about his employment history, he stated that he lost his job making machine parts because of his inability to perform physical work. The examiner noted that "...the facts around this were very vague when questioning for a work history." He reported that he worked for the county doing seasonal snow removal. 

Upon examination, his flexion was 155 degrees and his abduction was 145 degrees, both without pain. After repetition, his flexion decreased to 150 degrees and his abduction remained unchanged. The examiner found that the Veteran had less movement than normal and pain on movement. He also had weakness in the right shoulder; his strength was 4/5 on abduction and flexion. The examiner stated that the Veteran did not have ankylosis. Tests for a rotator cuff tear, infraspinatus tendinopathy or tear, and dislocation/instability were all negative. He did not have a history of displacement. There was no tenderness to palpation. The examiner diagnosed the Veteran with DJD. 

As noted above, Diagnostic Code 5203 provides for a 20 percent evaluation if there is nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula. 38 C.F.R. § 4.71a. VA examiners have found that the Veteran does not have these disorders. Therefore, a 20 percent evaluation is not warranted under those criteria. 

Diagnostic Code 5203 also allows the disability to be rated based upon the impairment of function of the shoulder joint. In this case, the Veteran has functional impairment of his right shoulder in the form of painful, limited motion and weakness. Therefore, the Board will address the other potentially applicable Diagnostic Codes that provide criteria for shoulder disabilities. 

Diagnostic Code 5200, ankylosis of the scapulohumeral articulation, provides a minimum 30 percent evaluation for the major arm when there is favorable ankylosis with abduction to 60 degrees and the Veteran can reach his mouth and head. 38 C.F.R. § 4.71a. The Veteran's examiners have denied that he has ankylosis. Therefore, Diagnostic 5200 does not apply. Id. 

Diagnostic Code 5201 provides criteria for limitation of motion of the arm. A minimum 20 percent evaluation is warranted for the major arm when its motion is limited to the shoulder level. 38 C.F.R. § 4.71a. To meet this threshold, the Veteran's flexion or abduction would need to be reduced to 90 degrees. At worst, his flexion is 135 degrees. At worst, his abduction is 140 degrees. Even when considering muscle weakness and painful motion, his loss of motion does not more closely approximate a flexion or abduction of 90 degrees. Therefore, his disability does not meet the criteria for a 20 percent evaluation based upon limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.71a. 

Diagnostic Code 5202 provides rating criteria for shoulder disabilities based upon impairment of the humerus. Under Diagnostic Code 5202, a minimum 20 percent evaluation is warranted for the major arm when there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level. 38 C.F.R. § 4.71a. The record does not show that the Veteran has ever had recurrent dislocation of the humerus and therefore his disability does not meet the criteria for a 20 percent evaluation under Diagnostic Code 5202. 

The Veteran has been diagnosed with DJD (arthritis) of the right shoulder. Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part. When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a. For the purposes of rating disabilities from arthritis, the shoulder is considered a major joint. 38 C.F.R. § 4.45(f). 

As noted above, the Veteran's limitation of motion is not compensable. Although arthritis is revealed by x-ray, there is no evidence that the Veteran has ever had an incapacitating exacerbation due to this condition. Therefore, his disability does not meet the criteria for a 20 percent evaluation under Diagnostic Code 5003. 38 C.F.R. § 4.71a. 

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his right shoulder disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned. 38 C.F.R. § 4.71a. 

The Veteran has subjective complaints of pain. The Court has held, however, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40. 

The Veteran's disability does not more closely approximate a higher rating under any of the potentially applicable Diagnostic Codes for shoulder disabilities. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

Neuropathy

After consideration of the Veteran's symptoms, the Board finds that a separate evaluation is warranted under Diagnostic Code 8510 for incomplete paralysis of the upper radicular group. 

For neurological disabilities, evaluations are generally assigned based on whether the paralysis of a particular nerve is complete or incomplete. Diagnostic Code 8510 provides the rating criteria for paralysis of the nerves of the upper radicular group. 38 C.F.R. § 4.124a, Diagnostic Code 8510. The Veteran is right-hand dominant and therefore, his right upper extremity is considered his major side and will be rated accordingly. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a. 

Under Diagnostic Code 8510, a minimum 20 percent evaluation is warranted for mild incomplete paralysis of the upper radicular group (fifth and sixth cervical). A 40 percent evaluation is warranted for moderate incomplete paralysis, and a 50 percent evaluation is warranted for severe incomplete paralysis. A 70 percent evaluation is warranted when there is complete paralysis of the nerve where all shoulder and elbow movements are lost or severely affected, but hand and wrist movements are not affected. 

At his November 2002 VA skin examination, an electromyography study revealed evidence of bilateral mild early median sensory neuropathy. X-ray findings were unremarkable with joint spaces well maintained. 

At his October 2006 VA joints examination, he reported numbness and tingling in the right arm on internal rotation.

At his April 2008 VA joints examination, the Veteran complained of numbness in the third, fourth, and fifth fingers of his right hand. 

At his December 2011 VA examination, the Veteran reported numbness in his right upper extremity during physical activity such as working with nuts and bolts and lifting equipment. He reported constant, moderate pain and intermittent mild pain in his right upper extremity. He also reported mild paresthesisas or dysesthesias and mild numbness in his right upper extremity. His right elbow flexion was 4/5, indicating active movement against some resistance. His left and right thumb to index finger pinches were 4/5. He did not have muscle atrophy. His biceps reflexes were normal. He had decreased sensation to light touch in the shoulder area. He did not have trophic changes. The examiner found that the Veteran's upper radicular nerves were normal, but noted a decreased sensation to touch. The examiner concluded that the Veteran's radiculopathy rendered him unable to perform fine coordinated movements and that he dropped objects. The examiner opined that his radiculopathy was part of the residuals of his cellulitis. 

A December 2011 VA treatment report noted numbness and weakness, which the physician described as symptoms of radiculopathy. Sensory loss was also noted. The physician opined that the Veteran's residuals of cellulitis caused shoulder discomfort, numbness, and weakness in his right upper extremity. 

A February 2012 VA treatment report noted that his sensation was impaired on the right side at C5 and C6. His motor strength was 4-/5 in the C5-C6 muscles of the right shoulder. An electromyogram demonstrated increased polyphasic motor unit potentials in the right ulnar distribution and right C5 and C6 distributions. He was diagnosed with right C5 and C6 radiculopathies with a strong potential of a brachial plexopathy. The physician noted that the Veteran had an infection of the right upper extremity which involved the brachial plexus, neck, and had threatened amputation of the right arm. 

Based upon the record, the Veteran's right shoulder disability produces symptoms that warrant a separate evaluation under Diagnostic Code 8510 for mild incomplete paralysis of the upper radicular group of the major upper extremity. The Veteran experiences sensory impairment, weakness, and numbness. This represents a mild incomplete paralysis. To this extent, a 20 percent evaluation under Diagnostic Code 8510 is granted. 38 C.F.R. § 4.124a.

However, the Veteran's radiculopathy does not more closely approximate moderate incomplete paralysis because the record is largely silent with regard to any symptoms he may experience as a result of his radiculopathy, which manifests as sensory impairment, weakness, and sensory impairment. Further, a VA examiner determined that his upper radicular nerves were normal. Therefore, a 30 percent evaluation is not warranted under Diagnostic Code 8510. Id. 

The preponderance of the evidence is against a 40 percent evaluation under Diagnostic Code 8510 so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a rating in excess of 20 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.

Scar

The Veteran has a scar as the result of his service-connected right shoulder disability. Because his scar is not painful, does not cause limited motion, is not unstable, does not encompass an area of 144 square inches (929 sq. cm.), and does not cause limitation of function, a separate evaluation for a scar is not warranted. 

There are several diagnostic codes which pertain to scars. Diagnostic Code 7800 pertains to scars on the head, face, or neck and is therefore not applicable to his shoulder scar. 38 C.F.R. § 4.118.

The criteria for rating of skin disabilities, including scars, were revised effective October 23, 2008. Prior to the amendment, Diagnostic Code 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion. Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling. Note (1) provided that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provided ratings for scars, other than the head, face, or neck, that were superficial or that do not cause limited motion. Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling. Note (1) provided that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provided a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) provided that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination. Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7805 provided that other scars are to be rated on limitation of function of affected part. 38 C.F.R. § 4.118 (2008).

The criteria for rating of skin disabilities, including scars, were revised effective October 23, 2008. The revised criteria pertain to claims received on or active October 23, 2008. 73 Fed. Reg. 54,710 -12 (Sept. 23, 2008). 

Under the criteria of revised DC 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. 38 C.F.R. § 4.118 (2011).

Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118 (2011).

Under the criteria of revised DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating. Ten percent is the only rating assignable under revised DC 7802. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2011).

Under the criteria of revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable. 38 C.F.R. § 4.118 (2011).

Under the criteria of revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code. 38 C.F.R. § 4.118 (2011).

At his December 2001 VA skin examination, it was noted that the Veteran had a healed jagged scar of approximately three inches in the axillary area with no tenderness on palpation or keloid formation. A December 2001 joints examination noted an axilla scar that was 1/2 inch wide and 3 1/2 to 4 inches in length with no ulceration, exfoliation, depression, or crusting. Minimal tenderness was noted on palpation of the scar area. 

At his November 2002 VA skin examination, he had a three inch scar overlying the anterior aspect of the axilla that was widened and nontender. 

At his November 2002 joints examination, he had a scar that was four inches long and 1/2 inch in diameter that was nontender to palpation and found to be not disfiguring. 

At an April 2008 VA orthopedic examination, an eight by three centimeter transverse irregular scar was noted. 

At his December 2011 VA scars examination, the Veteran was found to have a three centimeter linear scar on his right axillary area. It was not painful, unstable, or deep. He had no burn scars. The Veteran stated that during winter, the skin around his scar became dry. 

Reviewing the evidence, a separate evaluation for a scar is not warranted. With the exception of his December 2001 VA examination which noted minimal tenderness on palpation, examiners have consistently found that his scar is not tender. The largest area measured for the scar is 4 inches long and 1/2 inch wide. His scar is not unstable or deep. It does not cause limitation of function. Therefore, under all potentially applicable Diagnostic Codes for scars, his scar does not meet the criteria for a separate 10 percent evaluation. 

The preponderance of the evidence is against a 10 percent evaluation under Diagnostic Codes 7801-7805 (2008 and 2011) so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. There is no evidentiary basis upon which to assign a separate rating for his scar and since there is no basis for assigning such a rating, there is no basis for assigning a staged rating. Hart, 21 Vet. App. at 505.


Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's right shoulder disability are contemplated by the schedular criteria because they compensate him for his painful, limited motion. Further, a separate evaluation has been assigned under rating criteria that pertain to his reported numbness and decreased sensory perception in his right upper extremity. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

At his December 2001 VA joints examination, the Veteran stated that he was employed. 

At his October 2006 VA examination, he reported having problems with his shoulder while working as a carbon cutter, and had to switch jobs to work in the graphite room at his plant, and denied shoulder problems at that job. 

At his December 2011 VA examination, he stated that he lost his job making machine parts because of his inability to work. However, the examiner noted that the facts around his employment history were "very vague."  He reported working on a seasonal basis removing snow. 

The RO attempted to obtain records from the Veteran's most recent employer. In January 2012 the employer responded that the Veteran had been released in January 2009, but did not provide a reason for his dismissal. 

The evidence does not show that the Veteran's right shoulder disability has caused unemployability. Although it interfered with his jobs, the evidence does not show that it was the reason that he was dismissed from his job in January 2009 or that he is unable to work. Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A disability evaluation in excess of 10 percent for residuals of cellulitis of the right upper extremity with scarring is denied.

A separate 20 percent evaluation for mild incomplete paralysis of the upper radicular nerve group is granted. 

A separate disability evaluation for a right axillary area scar is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


